Citation Nr: 1550531	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-18 144	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant's room and board costs at her independent living facility can be considered an unreimbursed medical expense for purposes of computing nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to August 1951.  The Veteran died in January 2012; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 determination by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

In April 2014, representation by a private attorney was withdrawn.  


FINDING OF FACT

The appellant's independent living facility, Briarcrest Estates, provides her with room and board which is equivalent to custodial care as it assists her with two or more activities of daily living (i.e., bathing and dressing), and a licensed physician determined a protected environment with such a level of care is necessary.


CONCLUSION OF LAW

The cost of the appellant's room and board at Briarcrest Estates is a deductible medical expense.  38 U.S.C.A. §§ 1521, 1522, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273; Veterans Benefits Administration Adjudication Procedures Manual M21-1,V.iii.1.G.3.h. (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant appealed an August 2012 determination that denied her claim for nonservice-connected death pension with aid and attendance, effective March 1, 2012, based on a finding that her income exceeded the maximum annual pension limit.  As such, the underlying claim was granted, but the benefit was not paid out due to the determination of excess income for her benefit.  It was determined that the appellant's independent living facility fee was not an acceptable medical expense because the facility where she resided did not provide custodial care, or her physician did not state in writing that she must reside in that facility to separately contract for custodial care with a third-party provider.  

VA shall pay a pension to the surviving spouse of each veteran of a period of war who met the qualifying service requirements.  38 U.S.C.A. § 1541.  The maximum annual rate of improved pension for a surviving spouse living alone is as specified in 38 U.S.C.A. § 1541(b).  The maximum rate of improved pension above shall be reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under section 3.272.  38 C.F.R. § 3.271.

Specific exclusions from countable income include medical expenses in excess of 5 percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).

All unreimbursed fees paid to an assisted-living facility or other institution for custodial care and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary.  Veterans Benefits Administration (VBA) Adjudication Procedures Manual M21-1, V.iii.1.G.3.h. (Custodial Care, Including Assisted- Living Facilities).  

Unreimbursed medical expenses (UMEs) will be excluded from a surviving spouse's income when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parent and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and, (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2). 

If a beneficiary or dependent, or other person for whom medical expenses may be allowed, is maintained in a home, assisted-living facility, or other institution because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as (1) a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary; or, (2) VA has determined the individual is entitled to A&A or Housebound benefits as a beneficiary or the spouse of a Veteran entitled to compensation at the 30-percent rate or higher.  See M21-1,V.iii.1.G.3.h.  

For purposes of the pension program, VBA interprets VA regulations to provide as follows: the cost of room and board at a residential facility is a UME if such facility provides custodial care to the individual (i.e., if the facility assists the individual with two or more ADLs).  If the facility does not provide the claimant with custodial care, VA will not deduct room and board at that facility but will deduct the cost of any medical or nursing services obtained from a third-party provider.  Per 38 C.F.R. § 4.124a, Note 3 (schedule of ratings for neurological conditions and convulsive disorders), IADLs are activities other than self-care that are needed for independent living such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications and using a telephone.  These activities are distinguishable from ADLs, which refer to basic self-care and include bathing or showering, dressing, eating, getting in and out of bed or chair and using the toilet. 

As a general rule, IADLs are not UMEs for pension purposes because such assistance is not a medical or nursing service.  However, VA will deduct the cost of assistance for IADLs from the individual's income when the individual is entitled to pension at the A&A or housebound rate and the facility provides medical services or assistance with ADLs to the individual.  

A February 2012 aid and attendance/ housebound report from a Dr. W.D.K. reflects that the appellant requires the protective environment of Briarcrest Estates due to Parkinsonism.  The physician reported that the appellant was unable to prepare her own meals, and required assistance with getting in and out of bed, as well as with bathing, dressing, and tending to other hygiene needs.  In addition, a requirement of a wheelchair for any prolonged walking or standing was noted. 

In a May 2014 letter from The Caring Group, a private duty home health agency operating within Briarcrest Estates, it is noted that the appellant requires full-time assistance with essentially all ADLs.  More specifically, that the appellant needed assistance on a daily basis with bathing, dressing, and other hygiene needs, as well as with meals, activities/appointments, and medication management.  

Although the Board is not bound by VA manuals, it is notable that the VBA Adjudication Procedures Manual, M21-1 specifically provides as an example wherein a surviving spouse has Alzheimer's disease and a physician's statement is necessary to allow for deduction of expenses for assisted living, including "room-and-board."  M21-1,V.iii.1.G.3.h.  The Board finds the VBA Adjudication Procedures Manual highly persuasive, particularly given that the example it provides is similar to the facts in this case.  Here, a licensed physician certified that the appellant's medical condition require assistance in performing at least two of her ADLs, bathing and dressing, and it is clear from the physician's statement that the appellant's condition makes the level of care provided in the protected environment at Briarcrest Estates necessary.  Accordingly, all unreimbursed fees paid to this facility are deductible medical expenses against countable income.  

The Board notes that including such expense in the calculation for the underlying benefit may still not result in a paid benefit to the appellant, but that issue is not presently before the Board.


ORDER

Deduction of the cost of the appellant's room and board at Briarcrest Estates as an unreimbursed medical expense for the purpose of calculating her countable income towards the payment of nonservice-connected pension is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


